DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/28/2021, which has been entered and made of record. Claims 1-2, 6, 16, and 41 have been amended. Claims 3, 11-12, 15, 18-22, 35-37, and 39-40 have been cancelled. No Claim has been added. Claims 1-2, 4-10, 13-14, 16-17, 23-24, 38, and 41-44 are pending in the application. 
The objection to Claim 2 is withdrawn in view of the amendments to the Claim 2.
Response to Arguments
Applicant’s arguments (Remarks, p. 9-12) with respect to the independent claims 1, 16, and 41, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Genc et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (US 20130002614 A1), and in view of Genc et al. (US 20030227470 A1).

Regarding Claim 1, Nowatzyk discloses An object tracking system (ABS reciting “A stylus system”. Figs. 2, 3A ,3B), comprising:
a magnetic field transmitter disposed within a housing and comprising one or more transmitting coils configured to generate at least one stationary magnetic field; (Fig. 3A showing transmitting coils 321-328 disposed in the housing of the device 200. ¶38 reciting “FIG. 3A depicts one embodiment of a display device 200, such as mobile device 140 in FIG. 1, including multiple transmitting coils 321-328. The multiple transmitting coils 321-328 are distributed around touchscreen interface 210. Each of the 
an object tracking device configured to be engaged by a user for movement in response to a handwriting input provided by the user, the object tracking device (Fig. 2 showing a stylus 250. Fig. 3B showing a portion 390 of the stylus 250 in Fig. 2. ¶37 reciting “ A stylus 250 may be utilized to provide input information to display device 200 either by directly touching touchscreen interface 210 or by being positioned above the surface of touchscreen interface 210. The stylus 250 may comprise any writing utensil such as a pen-type stylus or a finger stylus.”) comprising:
a magnetic field sensor in communication with the magnetic field transmitter and comprising one or more receiving coils configured to sense the at least one stationary magnetic field in response to movement of the object tracking device relative to a surface;(Fig. 3B. ¶41 reciting “FIG. 3B depicts one embodiment of a portion 390 of a stylus, such as a portion 390 of stylus 250 in FIG. 2. . . . The portion 390 of a stylus includes three receiving coils 391-393.” Fig. 4A showing a transmitting coil 422 and a receiving coil 424, and ¶42 reciting “The portion 420 of a stylus system includes a transmitting coil 422 and a receiving coil 424. Transmitting coil 422 may correspond with transmitting coil 321 in FIG. 3A. Receiving coil 424 may correspond with receiving coil 393 in FIG. 3B.” Further, ¶44 disclosing the receiving coils configured to sense the magnetic field, and reciting “ transmitting coil 422 generates a magnetic field including one or more field lines such as magnetic field lines  and
position tracking circuitry configured to determine at least one field strength associated with the at least one stationary magnetic field and to determine position information associated with the handwriting input provided by the user based on the at least one field strength; (¶53 reciting “the stylus controller 544 and coils 550 are enclosed within a frame associated with display device 200. . . . Stylus controller 544 includes signal generator 548, signal decoder 546, and stylus position and orientation logic 542, all in communication with each other. The output of signal decoder 546 may comprise a set of field numbers that represent the sensed field strength from each transmitting coil to each of the three receiving coils in the stylus. The stylus position and orientation logic 542 may determine the position and orientation of a stylus using the set of field numbers.” Fig. 7.  ¶77 reciting “In step 806, the sensed 
a communication interface configured to transmit the position information; (¶31 reciting “mobile device 140 includes a stylus system 148, display 149, network interface 145, processor 146, and memory 147, all in communication with each other. Display 149 may display digital images and/or videos. Display 149 may include a touchscreen user interface. Stylus system 148 may determine the position and orientation of a stylus, such as stylus 141, in relation to a surface of display 149. Network interface 145 allows mobile device 140 to connect to one or more networks 180. Network interface 145 may include a wireless network interface, a modem, and/or a wired network interface.”) and
a computing device configured to receive the position information from the communication interface and to initiate at least one action based on the handwriting input.
(The mobile device 140 corresponds to a computing device. ¶26 disclosing obtaining a stylus input for an action, and reciting “By sensing the position and orientation of a stylus and determining whether the stylus is in contact with a surface of a display device or within a particular region located above the surface of the display device, additional stylus input may be obtained. For example, hovering within a particular region above the surface of a display interface may correspond with a pointing 
However, Nowatzyk does not explicitly disclose a surface remote and separate from the housing of the magnetic field transmitter.
The features of the housing of the magnetic field transmitters being remote and separate from the surface appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances. In addition, Genc teaches “a magnetic tracking system” and recites “the tracking system is a magnetic tracking system including a transmitter, a marker receiver and a digitizing stylus and the input device of the apparatus is a designated planar surface, wherein the user's touch position is determined by a position of the stylus in relation to the planar surface by the tracking system.” (¶15) As shown in Fig. 1, the transmitter 118 is remote and separate from the surface 124. Further, ¶34 recites “The magnetic tracker 116 is a Polhemus Isotrak II with a single transmitter 118 and two receivers: a marker 120 and a digitizing stylus 122. The tracker 116 is capable of sensing the position and orientation of the receivers at ranges of up to one meter. The marker 120 is rigidly attached to the HMD 114 to track the user's head motion during runtime. The stylus 122 can be used to measure the coordinates of real objects in workspace 124 at runtime. The stylus 122 can also be used to interact with virtual objects in the workspace 124.”
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the object tracking system (taught by Nowatzyk) such that the object tracking device relative to a surface remote and separate from the magnetic transmitter (taught by Genc). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 14, Nowatzyk in view of Genc discloses The object tracking system of claim 1, wherein:
the surface is a first surface; 
the object tracking device is a stylus configured to write on the first surface; and
the housing comprises one or more second surfaces remote from the first surface.
(Nowatzyk, Figs. 2, 4A showing the surface of the touch screen and the object tracking device being a stylus configured to write on the touch screen. As shown in Fig. 2, the housing of the mobile device has other surfaces remote from the touch screen.)

Claims 4-7, 9, 13, 16-`17, 23-24, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk in view of Genc, and in view of Paulsen (WO 2013023079 A1).

Regarding Claim 4, Nowatzyk in view of Genc discloses The object tracking system of claim 1, wherein:
However, Nowatzyk in view of Genc does not explicitly disclose the communication interface comprises backscatter circuitry configured to generate at least one output signal using radio-frequency signals, the backscatter circuitry configured to encode the position information into the at least one output signal.
Paulsen teaches “an inexpensive, battery free, wireless backscatter stylus, . . . , and the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus, and a second circuit for generating a backscatter signal that is detectable by the stylus reader circuit” (page 4, line 6-16). Further, Paulsen teaches “to detect a signal from the backscatter stylus and determine a location or position of the backscatter stylus on the touchscreen .” (page 5, line 23-27). Furthermore, Paulsen recites “an RF backscatter signal that is generated by the backscatter stylus 30” (page 6, line 23-28). Therefore, Paulsen teaches encoding the position information into an output signal that is generated by a backscatter circuitry using RF. In addition, Nowatzyk also recites “The pilot tone allows for the reconstruction of the X, Y, and Z components from the receiving coils in the stylus which were frequency multiplexed onto the single RF signal received by receiver 525.” (¶69).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nowatzyk in view of Genc) to include a backscatter circuitry in the object tracking device to generate a output signal using RF signals for position information transmission (taught by Paulsen). 

Regarding Claim 5, Nowatzyk in view of Genc and Paulsen discloses The object tracking system of claim 4, wherein:
the object tracking device does not include an on-board power source.
	(Paulsen, ABS reciting “ battery free, wireless backscatter stylus . . .  the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus”. The suggestions/motivations would have been the same as that of Claim 4 rejections.)

Regarding Claim 6, Nowatzyk in view of Genc and Paulsen discloses The object tracking system of claim 4, further comprising:
a radio-frequency (RF) transmitter remote from the object tracking device, the RF transmitter configured to generate RF signals. 	(Paulsen, ABS reciting “the stylus touch sensor including a host radio frequency (RF) antenna for generating a magnetic field”. In addition, Paulsen recites “A Host RF antenna 40 is embedded in a touchscreen substrate. In other words, the Host RF antenna 40 is another layer of the touchscreen 32”, where the touch screen is remote from the stylus (page 6, line 5-13. Fig. 3). See also Fig. 3. The suggestions/motivations would have been the same as that of Claim 4 rejections.)

Regarding Claim 7, Nowatzyk in view of Genc and Paulsen discloses The object tracking system of claim 6, wherein:
the backscatter circuitry is configured to generate at least one clock signal based on at least one RF signal; and
the backscatter circuitry is configured to modulate the at least one clock signal to encode the position information in the at least one output signal.
(Each of the features relating to the backscatter circuitry being configured to generate at least one clock signal is merely a normal design option which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.)

Regarding Claim 9, Nowatzyk in view of Genc and Paulsen discloses The object tracking system of 7, wherein:
the backscatter circuitry is configured to generate the at least one clock signal and the at least one output signal using power derived from the at least one RF signal.
( Paulsen, ABS reciting “ battery free, wireless backscatter stylus . . .  the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus”. The suggestions/motivations would have been the same as that of Claim 4 rejections.)

Regarding Claim 13, Nowatzyk in view of Genc and Paulsen discloses The object tracking system of claim 6, wherein:
the RF transmitter is at least partially disposed within the housing; and
the computing device is at least partially disposed within the housing.
(Nowatzyk, Fig. 5E. ¶66)

Regarding Claim 16, Nowatzyk in view of Genc and Paulsen discloses An object tracking device (Nowatzyk, ABS reciting “A stylus system”. Figs. 2, 3A ,3B), comprising:
a magnetic field sensor comprising one or more receiving coils; (Nowatzyk , Fig. 3B showing the receiving coils 391-393. ¶41 reciting “FIG. 3B depicts one embodiment of a portion 390 of a stylus, such as a portion 390 of stylus 250 in FIG. 2. . . . The portion 390 of a stylus includes three receiving coils 391-393.”)
position tracking circuitry in communication with the magnetic field sensor, the position tracking circuitry configured to determine at least one field strength associated with at least one stationary magnetic field sensed at the one or more receiving coils in response to movement of the object tracking device relative to a surface remote and separate from a source of the at least one stationary magnetic field, the position tracking circuitry configured to determine position information associated with a handwriting input to the object tracking device based at least in part on the at least one field strength; (Nowatzyk , ¶53 reciting “the stylus controller 544 and coils 550 are enclosed within a frame associated with display device 200. . . . Stylus controller 544 includes signal generator 548, signal decoder 546, and stylus position and orientation logic 542, all in communication with each other. The output of signal decoder 546 may comprise a set of field numbers that and
However, Nowatzyk in view of Genc does not explicitly disclose a communication interface configured to transmit the position information to at least one remote computing device.
Paulsen teaches “an inexpensive, battery free, wireless backscatter stylus, . . . , and the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus, and a second circuit for generating a backscatter signal that is detectable by the stylus reader circuit” (page 4, line 6-16). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nowatzyk in view of Genc) to include a backscatter circuitry in the object tracking device to generate a output signal using RF signals for position information transmission to a remote computing device such as the stylus reader circuit (taught by Paulsen). The 

Regarding Claim 17, Nowatzyk in view of Genc and Paulsen discloses The object tracking device of claim 16, wherein:
the communication interface comprises backscatter circuitry configured to generate an output signal using a radio frequency signal from a radio frequency transmitter remote from the object tracking device, the backscatter circuitry configured to encode the position information into the output signal; (See Claim 16 rejections for detailed analysis.) and
the backscatter circuitry is configured to generate at least one clock signal and the output signal using power derived from the radio frequency signal.
( Paulsen, ABS reciting “ battery free, wireless backscatter stylus . . .  the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus”. The suggestions/motivations would have been the same as that of Claim 4 rejections.)
(Each of the features relating to the backscatter circuitry being configured to generate at least one clock signal is merely a normal design option which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.)

Regarding Claim 23, Nowatzyk in view of Genc and Paulsen discloses The object tracking device of any one of claim 16, further comprising:
an inertial measurement unit in communication with the position tracking circuitry; (Nowatzyk, ¶88 reciting “movement/orientation sensor 8314 which may include an accelerometer and/or magnetometer.”)
wherein the position tracking circuitry is configured to determine the position information based at least in part on an output of the inertial measurement unit.
(¶88 reciting “Accelerometers have been incorporated into mobile devices to enable applications such as intelligent user interface applications that let users input commands through gestures”. In addition, the user input commends may be entered via a stylus as explained in Claim 16 rejections.)

Regarding Claim 24, Nowatzyk in view of Genc and Paulsen discloses The object tracking device of claim 16, wherein:
the magnetic field sensor includes three magnetic coils, each magnetic coil configured to sense a field strength associated with an individual one of three orthogonal magnetic fields; and
each of the three magnetic coils is arranged orthogonal to other ones of the magnetic coils.
(Nowatzyk, ¶41 reciting “The portion 390 of a stylus includes three receiving coils 391-393. As depicted, the three receiving coils 391-393 comprise three receiving coils orthogonal to each other; the receiving coil 393 is arranged in the X direction, the receiving coil 392 is arranged in the Y direction, and the receiving coil 391 is arranged in 

Regarding Claim 38, Nowatzyk in view of Genc and Paulsen discloses The object tracking device of claim 16, further comprising:
backscatter circuitry configured to generate power from one or more ambient radiofrequency signals;
wherein the magnetic field sensor is powered by an output of the backscatter circuitry.
( Paulsen, ABS reciting “the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus”. The suggestions/motivations would have been the same as that of Claim 4 rejections.)

Claims 10 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. in view of Genc, and in view of Keller et al. (US 10635172 B1).

Regarding Claim 10, Nowatzyk in view of Genc discloses The object tracking system of claim 1, wherein:
the magnetic field transmitter is configured to generate a plurality of magnetic fields in a sequence, each of the plurality of magnetic fields including a different frequency; (Nowatzyk, ¶45 reciting “a stylus system may comprise eight transmitting coils (e.g., the eight transmitting coils 321-328 of FIG. 3A) and three receiving coils (e.g., the three receiving coils 391-393 of FIG. 3B). . . . In one example, 
However, Nowatzyk in view Genc does not explicitly disclose the object tracking device is a first object tracking device; and
the object tracking system further comprises a plurality of object tracking devices including the first object tracking device;
wherein each of the plurality of object tracking devices is associated with a different one of the plurality of magnetic fields.
Keller teaches “A wearable device to be worn on a body part includes a magnetic field generator, a magnetic field sensor, and a controller. The controller instructs the magnetic field generator to generate a magnetic field, instructs magnetic field sensor to measure a sensor signal, and to determine a position of the body part based on the measured sensor signal.” (ABS). Specifically, Keller teaches “generating, by each magnetic field generator of a plurality of magnetic field generators, a magnetic field at a different frequency from other magnetic field generators, wherein the magnetic field generators are coupled to a wearable device and the wearable device is configured to be worn on a body part of a user” (Claim 12). In other words, Keller teaches multiple wearable devices, each associated with a different one of the plurality of magnetic fields at a different frequency.


Regarding Claim 41, Nowatzyk in view of Genc discloses An object tracking system (Nowatzyk, ABS reciting “A stylus system”. Figs. 2, 3A ,3B), comprising:
a magnetic field transmitter comprising one or more transmitting coils configured to generate at least one stationary magnetic field; (Nowatzyk, Fig. 3A showing transmitting coils 321-328 disposed in the housing of the device 200. ¶38 reciting “FIG. 3A depicts one embodiment of a display device 200, such as mobile device 140 in FIG. 1, including multiple transmitting coils 321-328. The multiple transmitting coils 321-328 are distributed around touchscreen interface 210. Each of the multiple transmitting coils 321-328 may comprise a magnetic field generating element.” Also, see ¶39-40.)
an object tracking devices (Nowatzyk, Fig. 2 showing a stylus 250 corresponding to an object tracking device. Fig. 3B showing a portion 390 of the stylus , each object tracking device comprising a magnetic field sensor configured to sense the at least one stationary magnetic field in response to movement of the object tracking device relative to a surface remote and separate from the magnetic field transmitter, (Nowatzyk, Fig. 3B. ¶41 reciting “FIG. 3B depicts one embodiment of a portion 390 of a stylus, such as a portion 390 of stylus 250 in FIG. 2. . . . The portion 390 of a stylus includes three receiving coils 391-393.” Fig. 4A showing a transmitting coil 422 and a receiving coil 424, and ¶42 reciting “The portion 420 of a stylus system includes a transmitting coil 422 and a receiving coil 424. Transmitting coil 422 may correspond with transmitting coil 321 in FIG. 3A. Receiving coil 424 may correspond with receiving coil 393 in FIG. 3B.” Further, ¶44 disclosing the receiving coils configured to sense the magnetic field, and reciting “ transmitting coil 422 generates a magnetic field including one or more field lines such as magnetic field lines 480. An induced voltage across receiving coil 424 may be sensed in order to determine the strength and direction of the magnetic field generated by transmitting coil 422. The strength and direction of the magnetic field generated by transmitting coil 422 may be used to determine the position and orientation of receiving coil 424 relative to the transmitting coil 422 or relative to the first coordinate system associated with the display surface 421.” In addition, ¶26 disclosing the sensing the position and orientation of a stylus in response to a stylus input action, and reciting “By sensing the position and orientation of each object tracking device comprising a communication interface configured to transmit position information based on a sensed strength of the at least one stationary magnetic field; (Nowatzyk, ¶31 reciting “mobile device 140 includes a stylus system 148, display 149, network interface 145, processor 146, and memory 147, all in communication with each other. Display 149 may display digital images and/or videos. Display 149 may include a touchscreen user interface. Stylus system 148 may determine the position and orientation of a stylus, such as stylus 141, in relation to a surface of display 149. Network interface 145 allows mobile device 140 to connect to one or more networks 180. Network interface 145 may include a wireless network interface, a modem, and/or a wired network interface.”) and
one or more computing devices configured to receive the position information from the communication interface and to initiate at least one action based on the position information. (Nowatzyk, ¶30 disclosing a server 150 receiving a request from a client and subsequently perform the actions requested, as shown in Fig. 1. In addition, ¶26 disclosing obtaining a stylus input, and reciting “By sensing the position and orientation of a stylus and determining whether the stylus is in contact with a surface of a display device or within a particular region located above the surface of the display device, additional stylus input may be obtained. For example, hovering 
However, Nowatzyk in view of Genc does not explicitly disclose a plurality of object tracking devices.
It would have been obvious to a person with ordinary skill in the art to use a plurality of object tracking devices with the system taught by Nowatzyk. In addition, Keller teaches “A wearable device to be worn on a body part includes a magnetic field generator, a magnetic field sensor, and a controller. The controller instructs the magnetic field generator to generate a magnetic field, instructs magnetic field sensor to measure a sensor signal, and to determine a position of the body part based on the measured sensor signal.” (ABS). Specifically, Keller teaches “generating, by each magnetic field generator of a plurality of magnetic field generators, a magnetic field at a different frequency from other magnetic field generators, wherein the magnetic field generators are coupled to a wearable device and the wearable device is configured to be worn on a body part of a user” (Claim 12). In other words, Keller teaches multiple wearable devices, each associated with a different one of the plurality of magnetic fields at a different frequency.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nowatzyk in view of Genc) to use with multiple devices (e.g. stylus pens), each associated with a different 

Regarding Claim 42, Nowatzyk in view of Genc and Keller discloses The object tracking system of claim 41, wherein:
each of the plurality of object tracking devices is configured to transmit corresponding position information to a different one of the one or more computing devices.
(See the detailed analysis in Claim 41 rejections. Nowatzyk discloses an object tracking device, such as a stylus, is configured to transmit position information to a computing device as shown in Fig. 1 150 corresponding to the computing device, 141 and 140 corresponding to the object tracking system. Keller teaches a plurality of object tracking devices. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings by Nowatzyk and Keller and have each of the plurality of object racking devise communicating with a different one of the computing devices. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 43, Nowatzyk in view of Genc and Keller discloses The object tracking system of claim 41, wherein:
each of the plurality of object tracking devices is configured to transmit corresponding position information to a first computing device of the one or more computing devices. (Nowatzyk, ¶30 disclosing a server 150 receiving a request from a client as shown in Fig. 1. In addition, ¶26 disclosing a client obtaining a stylus input, and reciting “By sensing the position and orientation of a stylus and determining whether the stylus is in contact with a surface of a display device or within a particular region located above the surface of the display device, additional stylus input may be obtained. For example, hovering within a particular region above the surface of a display interface may correspond with a pointing or scrolling action, whereas touching the surface of the display interface may correspond with a selection or writing action.” Therefore, Nowatzyk discloses obtaining a position and orientation of a stylus to determine pointing or selection from a client, and sending the position information to a server. Keller teaches a plurality of such object tracking devices can work with a controller as shown in Fig. 5, further col. 14, ln 61-65 teaching the controller including circuit 530-571, and reciting “ the measurement circuit 530 and the position analyzer 550 may be referred to as a controller. The controller may optionally include one or more of the bias/driving circuit 540, the stimulus generation circuit 570, the orientation analyzer 560, and the position analyzer 550.” The combination of Nowatzyk and Keller would have taught the limitation “each of the plurality of object tracking devices is configured to transmit corresponding position information to a first computing device”. The suggestions/motivations would have been the same as that of Claim 41 rejections.)

Claims 2 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (US 20130002614 A1), and in view of Genc and Keller et al. (US 10635172 B1), and further in view of Paulsen (WO 2013023079 A1).

Regarding Claim 2, Nowatzyk in view of Genc discloses The object tracking system of claim 1.
However, Nowatzyk in view of Genc does not explicitly disclose the magnetic field transmitter operates at one or more frequencies less than 100kHz; and 
the communication interface operates at one or more frequencies greater than 1MHz.
Each of the features relating to the frequencies of the magnetic field transmitter and the communication interface is merely a normal design option which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. In addition, Keller teaches, “the electromagnets may be operated at 70 Hz, 85 Hz, 100 Hz, 115 Hz and 125 Hz.” (col. 14 ln. 28-31). Paulsen teaches, “The touchscreen 32 includes an RF stimulator oscillator circuit 42. RF stimulator oscillator circuit 42 is coupled to the Host RF antenna 40 and generates a continuous wave (CW) in a UHF band that is used for RFID. For example, the CW may be in the UHF license free band at 13.56 MHz.” (page 6, line 14-22).

Regarding Claim 44, Nowatzyk in view of Genc and Keller discloses The object tracking system of claim 41.
However, Nowatzyk in view of Genc and Keller does not explicitly disclose a radio-frequency (RF) transmitter remote from the plurality of object tracking devices, the RF transmitter configured to generate an RF signal;
wherein each of the plurality of object tracking devices comprises backscatter circuitry configured to generate an output signal using the RF signal, the backscatter circuitry configured to encode the position information into the output signal.
Paulsen, ABS teaches “the stylus touch sensor including a host radio frequency (RF) antenna for generating a magnetic field”. In addition, Paulsen recites “A Host RF antenna 40 is embedded in a touchscreen substrate. In other words, the Host RF antenna 40 is another layer of the touchscreen 32”, where the touch screen is remote from the stylus (page 6, line 5-13. Fig. 3). See also Fig. 3. 
In addition, Paulsen teaches “an inexpensive, battery free, wireless backscatter stylus, . . . , and the backscatter stylus having a first circuit for using the magnetic field to generate an electrical current for powering the backscatter stylus, and a second circuit for generating a backscatter signal that is detectable by the stylus reader circuit” (page 4, line 6-16). Further, Paulsen teaches “to detect a signal from the backscatter stylus and determine a location or position of the backscatter stylus on the touchscreen .” (page 5, line 23-27). Furthermore, Paulsen recites “an RF backscatter signal that is generated by the backscatter stylus 30” (page 6, line 23-28). Therefore, Paulsen teaches encoding the position information into an 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Nowatzyk in view of Genc and Keller) to include a backscatter circuitry in the object tracking device to generate a output signal using RF signals for position information transmission (taught by Paulsen). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole, particularly the limitations similar to “a frequency synthesizer configured to generate the baseband clock signal and the reference clock signal from the at least one RF signal; a baseband processor configured to generate from the position information and the baseband clock signal one or more baseband packets; and a backscatter modulator configured to mix the one or more baseband packets with the reference clock signal to generate phase modulated data encoding the position information, the backscatter modulator configured to backscatter the RF signal based on the phase modulated data.” in combination with the remaining aspects of the claim and its base claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611